In the United States District Court
For the Middle District of North Carolina

 

Brian David Hill,
Petitioner/Defendant
Criminal Action No. 1:13-CR-435-1
Vv.
Civil Action No. 1:17-CV-1036
United States of America,

Respondent/Plaintiff

ee

DECLARATION OF BRIAN DAVID HILL AND NEW EVIDENCE IN
SUPPORT OF PENDING MOTION UNDER DOCUMENT # 206
REQUESTING SANCTIONS

I, Brian David Hill, declare pursuant to Title 28 U.S.C. § 1746 and subject to the
penalties of perjury, that the following is true and correct:

Petitioner Brian David Hill (“Brian D. Hill”, “Petitioner) would like to submit a
Declaration and its attached evidence in support of his #206 Motion for Sanctions
(Filed: October 15, 2019) that was still pending before this Court and was
uncontested since no response was ever filed to that motion before this Court. That
motion still pending before this Court is MOTION entitled "Petitioner's Second
Motion for Sanctions and to Vacate Judgment that was in Plaintiff's/Respondent's
Favor; Motion and Brief/Memorandum of Law in support of Requesting the
Honorable Court in this case Vacate Fraudulent begotten Judgment or Judgments"
filed by BRIAN DAVID HILL. Response to Motion due by 11/5/2019.
(Attachments: # 1 Exhibit 1, # 2 Exhibit 2, #3 Supplement 1, # 4 Supplement 2, #
5 Supplement 3, # 6 Supplement 4, # 7 Envelope — Front and Back) (Garland,
Leah) (Entered: 10/16/2019).

No response was ever entered by the Government in regards to pending motion
Document #222, MOTION entitled "Petitioner's third Motion for Sanctions,
Motion for Default Judgment in 2255 case and to Vacate Judgment that was in

1

Case 1:13-cr-00435-TDS Document 265 Filed 11/04/20 Page 1 of 16
Plaintiff/Respondent's favor" filed by BRIAN DAVID HILL. (Attachments: # 1
Exhibit 1, #2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, #5 Exhibit 5, # 6 Exhibit 6, #
7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10, # 11 Supplement 1, # 12
Envelope — Front and Back) (Garland, Leah) (Entered: 11/21/2019).

Petitioner hereby submits new evidence that was not previously filed in this Court
before and would be considered new evidence which counters the “Judgment and
Revocation” (Doc. #200, Filed: October 7, 2019) proving even further that the
judgment revoking the Supervised Release of Petitioner Brian David Hill is even
further based upon fraud upon the court. Fraud upon the court as there was no
intent to commit indecent exposure, no intent to commit any obscenity, or both.
The evidence further proving that the Martinsville Police Department refused
and/or failed to conduct a reasonable thorough investigation before deciding to
charge Brian David Hill on September 21, 2018, with indecent exposure under
Virginia Code § 18.2-387 in the Martinsville General District Court. The additional
evidence proves even further that “evidence fails to show that Appellant” aka
Brian David Hill “acted intentionally to make an obscene display or exposure of
his person” as Attorney Edward Ryan Kennedy had argued before the U.S. Court
of Appeals for the Fourth Circuit. See his arguments in appellant brief document:
USCA4 Appeal case no.: 19-4758, Doc: 21, Filed: 12/19/2019.

The evidence attached thereto under Exhibit 1 shows photograph exhibits of what
was filed in the Petition/Motion for Writ of Error Coram Nobis/Vobis”, case no.
CL20000089-00 that was filed this year on March 16, 2020 in the Circuit Court of
Martinsville. Even though it was denied later on April 10, 2020 without an opinion
from the Hon. Giles Carter Greer, it shows photographs of an envelope that was
mailed to the Police Chief G. E. Cassady from the City of Martinsville Police
Department. That envelope was signed for by G. E. Cassady. A fax was sent to
Martinsville Police Department on how important signing for the envelope was and
that he needed to pick it up due to it having important evidence that had needed to
be investigated. See Exhibit 2 for the photocopy of that fax letter that Martinsville
Police Department had received before Chief G. E. Cassady had personally signed
for that envelope. Martinsville Police never investigated any of the evidence in the
envelope, has the evidence will forensically show that the envelope was never even
opened up. The envelope contained the original letter, and a copy if that letter was
filed with this Court on July 22, 2019, as Document #181, “DECLARATION
entitled "Evidence Declaration of Brian David Hill Regarding Carbon Monoxide
and Letgter to Martinsville Police Chief in Opposition to

2

Case 1:13-cr-00435-TDS Document 265 Filed 11/04/20 Page 2 of 16
Government's/Respondent's Documents # 156 , #157, #158 , #159, and # 160"
filed by BRIAN DAVID HILL. (Attachments: # 1 Exhibit 0, # 2 Exhibit 1, #3
Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6 Exhibit 5, # 7 Exhibit 6, # 8 Exhibit 7, #
9 Exhibit 8, # 10 Exhibit 9, # 11 Exhibit 10, # 12 Envelope — Front and Back)
(Garland, Leah) (Entered: 07/22/2019)”. That letter was mailed out to Martinsville
Police Department before the Doc. #186 revocation hearing on September 12,
2019. °

Brian David Hill, the Petitioner, has this envelope that was signed for by the Police
Chief G. E. Cassady. Petitioner states under oath or affirmation why this is
possible. Petitioner will explain how he has the envelope, the very envelope that
was mailed to Martinsville Police Department with evidence for them to
investigate regarding the indecent exposure incident and charge on September 21,
2018. The truth is there was no investigation into any of that evidence, the
envelope was never even opened, Petitioner’s court appointed lawyer Matthew
Clark never told him about the envelope being in his possession, as Petitioner
discovered the sealed envelope to the Police Chief of Martinsville in case files that
Brian had requested from Matthew Clark’s office when Brian had decided to
timely appeal his conviction of indecent exposure due to Matthew Clark begging
Brian and his family to withdraw the appeal and accept the decision of guilty in the
General District Court. However, Brian didn’t know that his lawyer had lied to him
and his family or deceived him by failing or refusing to notify Brian of the
envelope that Brian intended to mail to Martinsville Police Department therefore
waiving attorney/client privilege. It is Brian’s constitutional and legal rights, as a
citizen of Martinsville, Virginia, to report evidence of a crime or evidence of an
incident to his local Police Department when new evidence surfaces. It is the duty
of Martinsville Police to investigate new evidence mailed to them. It is a
dereliction of duty at best, corruption at worst.

I also would like to present a filing and it’s attached evidence from a federal
lawsuit from the Western District of Virginia to this Court as I do not want to refile
the entire Writ of Error Coram Vobis/Nobis document and evidence as it would be
redundant. So, I would like to introduce Document #2-2, case of Brian David Hill
v. Glen Andrew Hall, Esq., et al., case no. 4:20-cv-00017, Western District of
Virginia.

DECLARTION:

Case 1:13-cr-00435-TDS Document 265 Filed 11/04/20 Page 3 of 16
I Brian David Hill had typed up a letter and attached exhibits to that letter that was
to be directed to the Police Chief of Martinsville Police Department, letter dated
Thursday, July 18, 2019, and I had requested that Officer Robert Jones, aka the one
who initially investigated the incident and charged Brian David Hill with indecent
exposure on September 21, 2018, be the one to also receive a copy (by “CC:”) of
my letter and attached exhibits with the intent of wanting an investigation into this.
I had apologized to the police for cussing them out on September 21, 2018, and
explained to them that I had no knowledge of carbon monoxide gas that was
flowing into my Apartment and once I had the evidence showing that multiple
symptoms were documented showing evidence of potential carbon monoxide
poisoning, that I thought it should be made available to the criminal investigator
who had arrested me for indecent exposure as I was charged under Virginia Code §
18.2-387. I have the return receipt which proves that the envelope was signed for
by Police Chief G. E. Cassady on August 7, 2019.

After I had faxed the Martinsville Police Department (See Exhibit 2) asking for
the Chief of Police to sign for the envelope, I got a return receipt back proving that
he had indeed signed for the envelope back in 2019. That was before the Final
Supervised Release Violation hearing that had been scheduled for September 12,
2019. I had assumed that the envelope had been read and that there was some sort
of an investigation into my claims of carbon monoxide, and that chimney expert
Pete Compton would be questioned by Martinsville Police to verify my claims to
the Police Department in that letter giving a good reasonable explanation why I
was out butt naked on the Dick and Willie hiking trail at nighttime on September
21, 2019. I couldn’t give that explanation on the day that I was charged because |
did not know that I had been subject to carbon monoxide poisoning or gas until my
family had notified me while I was being mentally evaluated by Dr. Dawn Graney
of the Federal Correctional Institution 1 (“FCI-1”) in Butner, North Carolina.

Later I found out that my assumptions were way off when I discovered that the
envelope that I had mailed tothe Police Chief had never even been opened and I
will explain to this court herein how I indeed know this and how I can prove it.

After the hearing on September 12, 2019 before the Hon. Thomas David Schroeder
in the Winston-Salem U.S. District Court, my ineffective counsel Matthew Clark
in my Virginia criminal case (for the indecent exposure) had kept pressuring me to
withdraw my appeal and trial de novo in the Circuit Court and accept the decision
in the lower court which that influence came directly after J was revoked of my

4

Case 1:13-cr-00435-TDS Document 265 Filed 11/04/20 Page 4 of 16
Supervised Release on September 12, 2019 at the hearing. My Attorney Matthew
Clark had been informed of the decision in the federal court regarding the
revocation and then he started pressuring the pestering me and my family to have
me withdraw my appeal and give up on me fighting for acquittal in my state
criminal case. That was indeed caused and influenced by that decision on
September 12, 2019. If my court appointed lawyer Matthew Clark had known that
proving my technical innocence to my charge of indecent exposure would play a
role in me possibly not being revoked of my Supervised Release sentence,
Matthew Clark may not have advised me to withdraw my appeal in state court. So
that decision may have completely influenced my Attorney in such a negative and
ineffective way in my opinion.

Anyways, I had faxed Matthew Clark’s office a letter asking for my case files as I
was pursing my Writ of Habeas Corpus direct collateral attack on my wrongful
conviction of indecent exposure that was caused and influenced by me being
revoked of my Supervised Release on September 12, 2019. I still had not known of
the envelope being in Matthew Clark’s possession until I had picked up the case
files at Matthew Clark’s office. His assistant that works at his Martinsville law
office, gave me the case files. I took them back home at 310 Forest Street,
Apartment 2, Martinsville, VA 24112 to examine the contents of the case files. I
saw the envelope and was baffled why the envelope that I had originally mailed to
the Police Chief G. E. Cassady was in my Attorney’s case files that were given to
me.

I noticed some writing on it “Turned over to CA 8/7/2019 1455 hrs”, “N.L 7-22-19
won’t be back till 8-1-19” and from what I could tell it appeared to me that my
envelope was turned over to the Commonwealth Attorney on August 7, 2019 and
then the Commonwealth Attorney turned over the envelope to my court appointed
Attorney Matthew Clark without ever opening its contents and he had never
informed me verbally that he had received my envelope that was mailed and
directed to Martinsville Police Department to investigate the evidence contents
inside. Matthew Clark never informed me in writing that he had received my
envelope that was mailed and directed to Martinsville Police Department to
investigate the evidence contents inside. Even my own lawyer Matthew Clark
never opened up the envelope to see what I had attempted to mail to Martinsville
Police Chief and why I would mail it without going through my lawyer. He never
acknowledged that I had waived attorney/client privilege when mailing evidence to
Martinsville Police Department, and that I have a right to report a crime or any

5

Case 1:13-cr-00435-TDS Document 265 Filed 11/04/20 Page 5 of 16
evidence relating to a possible crime or investigation to my local Police
Department as a citizen of that locality. Martinsville Police Department had failed
me and by not conducting a thorough investigation they cannot just make
assumptions regarding intent of indecent exposure ort even obscenity when they
failed and/or refused to investigate any evidence I had sent them by mail or had
wanted to send them but was blocked from doing such.

My lawyer Matthew Clark never investigated the contents inside that envelope,
Martinsville Police Officer Robert Jones never investigated the contents inside that
envelope prior to the Revocation Hearing on September 12, 2019, at the Winston-
Salem North Carolina federal courthouse, the Martinsville Police of Chief never
investigated the contents inside that envelope, and even the Commonwealth
Attorney who had prosecuted the charge of indecent exposure never investigated
the contents inside that envelope. That envelope had clear and convincing factual
evidence that was more provable than my claim in 2018 as to a man wearing a
hoodie directing me to take my clothes off and take pictures of myself. I had a
document my mother had printed for me regarding a National Institutes of Health
(“NIH”) medical study regarding acute carbon monoxide poisoning and the
symptoms. The symptoms had I believed matched my weird and bazaar behavior
on September 21, 2018. A month after I was arrested, I was diagnosed with
“psychosis” which is a symptom of carbon monoxide poisoning according to the
NIH article. Later on, J found evidence that my resting blood pulse was over 100
while I was at the Hospital on September 21, 2018, the day that I was arrested and
had been arrested after being discharged from the Hospital. When a resting blood
pulse is recorded as to being over 100, it is medically known as Sinus Tachycardia.
That is also a symptom known to have been exhibited by those exposed to carbon
monoxide gas poisoning. The Sovah Hospital medical record I had requested of the
date of September 21, 2018, the medical record of myself of being examined at the
Hospital before I was arrested by Martinsville Police, showed two times an
abnormal resting blood pulse. One number from the record showed around
4:09AM was “Pulse 119” and around 5:01AM was “Pulse 106” (Doc. #181-11,
Page 6 of 8). That was filed under Document #181-11, dated July 22, 2019, a few
months before the final revocation hearing. That proves to this Federal Court in
this case that I, Brian David Hill, was wrongfully discharged from the Hospital into
Martinsville Police custody and then to Martinsville City Jail regarding my charge
of indecent exposure. I should not have been medically cleared. They released me
when records show that I had multiple abnormally high resting blood pulse, and

6

Case 1:13-cr-00435-TDS Document 265 Filed 11/04/20 Page 6 of 16
yet they drew blood from my arm which is evident when they were prepared to
conduct laboratory testing but then cancelled them and likely threw my blood
away. They put in the medical record “Corrections: (The following items were
deleted from the chart)”. So, they drew my blood which would have had the
biological evidence and the levels which could have proven the levels of Carbon
Monoxide (“CO”) poisoning in my blood but they threw it away. I had told my
first state court appointed lawyer Scott Albrecht in my criminal case that I felt I
was drugged and blacked out while I was on the Dick and Willie hiking trail when
I was naked. I asked for the drug test results and asked for a drug test but my court
appointed lawyer Scott Albrecht never did any such thing and ignored my requests
even though that would have proven me actually innocent of indecent exposure as
the carbon monoxide would show an abnormality of my health during the indecent
exposure incident. More than likely that evidence would have been brought up at
the General District Court and may have led to a not-guilty verdict. If the Circuit
Court had heard of this evidence at the jury trial that had been planned for
December 2, 2019, the Jury would have likely voted not-guilty on the factual basis
that there was no intent to be indecent and that the carbon monoxide was a lawful
reason or excuse to have conducted the weird and bazaar behavior on September
21, 2018, that I had not exhibited previously and had not exhibited such behavior
after that incident as the source of what had caused the carbon monoxide to
reportedly enter by Apartment in 2018 was reportedly removed by Pete Compton
the chimney expert that J wanted to testify at the Final Revocation Hearing on
September 12, 2019, but Attorney Renorda Pryor never asked him to testify as an
expert witness or as a witness at all.

With all of this cumulative evidence I had on carbon monoxide, it is clear that I
was suffering under its effects when J was naked on the Dick and Willie hiking
trail on September 21, 2018, and would explain my abnormal, bazaar and weird
behavior. It is clear to the best of my knowledge when asking my family to
research about carbon monoxide symptoms and effects that carbon monoxide
affects the brain and can cause anywhere from hallucinations to psychosis to not
making any sense when interviewed or interrogated.

I also had filed four affidavits which is one from myself (Document #216-2), one
from Stella Forinash (Document #216-3), one from Kenneth Forinash (Document
#216-4), and one from Roberta Hill (Document #216-1). Whether or not the Court
would agree as to the omissions in the official transcript of the proceeding dated
September 12, 2019, we all know that there were things that the U.S. Attorney’s

7

Case 1:13-cr-00435-TDS Document 265 Filed 11/04/20 Page 7 of 16
witness Officer Robert Jones (as listed under Document #186 on Exhibit and
Witness List) did not find in my backpack when I was arrested on September 21,
2018. I did not have my glucose tablets with me that night. I did not have my
insulin pens with me that night. I did not have my diabetic glucose monitor with
me that night. Also, the trial Exhibits and Witnesses listed under Document #186
have a statement that is incorrect and there is no evidence ever proving a certain
entry. It said “(Sealed) Thumbnail Photos from Defendant’s Phone”. There was no
phone that was seized by Martinsville Police Department but was a camera
according to the search warrant affidavit I had seen in my state case. So that was
incorrect and I hope that gets corrected on the record. Yeah, I did not have any of
my necessary diabetic equipment. I did not have any cell phone with me on the
night that I was out on the Dick and Willie trail on September 21, 2018, otherwise
the Police could have found things like for example: emergency contacts. They did
not find any evidence of me even being diabetic. Officer Robert Jones did not find
things in my backpack that I normally would have in my backpack when I go
hiking with my mother and caretaker Roberta Hill.

My mother and caretaker Roberta Hill are also paid to be my caretaker under
Virginia Medicaid program Consumer Direct, formerly known as Public
Partnerships. She is paid for a certain number of hours to help manage my diabetes
and supervise me when I manage my diabetes. What I mean by that is there are
times when I can do my own insulin shots and drink glucose beverages to help
manage my diabetes. There are times when I cannot manage my own type one
brittle diabetes and sometimes, I can be incapacitated due to my low blood sugar.
During those times my caretaker does whatever she can to give me glucose

whether it be with honey or marshmallows or icing. That is to bring my low blood
sugar back up either to stop my diabetic seizure to get me back to normal or to
prevent a diabetic seizure from coming. So, I cannot fully take care of myself. That
is why I have a Medicaid paid for caretaker.

I did remember something from the day of the hearing on September 12, 2019,
about Attorney Renorda Pryor asking Officer Robert Jones if he knew I was
diabetic and he did not know I was diabetic, as if the Officer was shocked and did
not know as he was never told but rather I told him that I had Autism but forgot to
tell him that I had type 1 brittle diabetes which is unlike me. The fact I didn’t even
mention an important medical health problem before and during my arrest tells me
that I wasn’t thinking properly and didn’t understood why I was not thinking
properly that night. I had sinus tachycardia at the Hospital but was discharged

8

Case 1:13-cr-00435-TDS Document 265 Filed 11/04/20 Page 8 of 16
without the Hospital ever finding out why, pushing to order laboratory results but
then cancelling them. The Hospital never should have medically cleared me, it was
inappropriate and they should have held me under observation and should have
held me until they had figured out why I had sinus tachycardia on two different
readings of my resting blood pulse. The Officer I forgot to have told him that I had
type 1 brittle diabetes. I had no cell phone, no diabetic insulin, no glucose tablets,
no diabetic blood sugar reader, and no emergency contact information. I was
clearly not thinking straight. Out in the middle of the night, butt naked on a
deserted hiking trail, I was spotted at one point of the hiking trail where a road with
cars can see the hiking path, all that person saw was a naked man running and not
doing anything sexual and probably out of concern for that person’s safety had
called 911. I written letters to the Court in 2018 saying things that made no sense
and saying to people that I thought I was drugged and blacked out while I was on
the trail. All of this I am willing to admit under oath or affirmation to the Court. I
clearly had no men’s rea when I was charged on September 21, 2018. It doesn’t
make any logical sense to have no diabetic supplies in my backpack when I was
arrested by Officer Robert Jones. He didn’t know when he arrested me that I was a
type one brittle diabetic because I only remember telling him about me having
Autism Spectrum Disorder. The Hospital clearly did not educate that officer about
my medical problems. That Hospital clearly erroneously discharged me as I never
should have been medically cleared according to the hospital record dated
September 21, 2018. Two high resting blood pulse readings which is considered
tachycardia which is a sign of possibly more serious medical health issue and they
released me to be thrown in jail without bond/bail then they even knew why and
how I would have sinus tachycardia. The claim by the U.S. Probation Office or
U.S. Attorney Office or Prosecutor in the state case that claimed I was medically
cleared is and should be without merit. I was prematurely discharged but it is too
late for me to file a lawsuit under the civil statute of limitations in the
Commonwealth of Virginia but J wanted to sue that Hospital for medical neglect.
Instead I will show evidence to this Court that there is no intent to indecently
expose and there is no intent to being obscene. A Hospital that did not investigate
the tachycardia readings and cancelled the laboratory tests that would have proven
the levels of carbon monoxide which could have led to no criminal charge by the
Commonwealth of Virginia, my Probation Officer would have been informed of
the levels of carbon monoxide and I never would have had to worry about facing a
revocation over what had happened. The Police Department of Martinsville had
failed me, the Hospital had failed me. I didn’t fail myseif, I wasn’t thinking clearly,

9

Case 1:13-cr-00435-TDS Document 265 Filed 11/04/20 Page 9 of 16
like I was half thinking. I never should have been held criminally culpable to the
extent pushed by the U.S. Probation Officer and by the U.S. Attorney Office. That
was wrong and clearly is an erroneous revocation. If this Court cannot undo its
miscarriage of justice done on September 12, 2018, then I will ask the President of
the United States Donald John Trump for a full unconditional pardon over my
probation violation in regards to what had happened on September 21, 2018 (Doc.
#156, #157, #158). The President has the absolute right to grant pardons and
reprieves. If the President feels that the U.S. District Court did wrong in one of its
judgments in a criminal case and created a permanent miscarriage of justice that
cannot be undone and cannot be remedied, then I believe the President has the right
to pardon me of that probation violation and relieve me of the consequences of
what had happened since it is not my fault. Carbon monoxide is not my fault and I
cannot help how it had affected me. It affected me to the extent where I was out on
a hiking trail at night, butt naked, without my necessary medical supplies on
September 21, 2018. If this Court cannot have any sympathy to the evidence and
facts ] have demonstrated before this Court then maybe the President of the United
States will correct this fraud, the fraudulent begotten judgment under Document
#200. The President of the United States, I will request that he intervene in his case
even if I have to ask each and every member of the Donald Trump family to
forward my request personally to the President himself to grant me a pardon or
reprieve for this wrongful supervised release violation and revocation.

Also, it should be noted for this Court that on September 21, 2018, the Sovah
Hospital of Martinsville who acted as though I was medically cleared which was
also claimed by the U.S. Probation Office for my indecent exposure charge if I had
recalled that Arrest Warrant and charge Declaration correctly, that they never
checked my diabetic blood sugar on September 21, 2018, as far as the record was
concerned. There is no evidence on the September 21, 2018, that my diabetic
glucose was checked before I was discharged to Police/Jail. Diabetes does play a
major role of my behavior in my life. Even the U.S. Marshals know that diabetes
can affect behavior as one of them had told me in 2015. Part of the evidence
submitted to the Martinsville Police Department that was attached to the letter that
they never read because they had never opened up the original envelope that I have
in my possession after that Police Chief months ago had signed for that envelope
and gave it up, showed that Sovah Hospital saw multiple times that I had
tachycardia but never further investigated and never checked my diabetic blood
sugar.

10

Case 1:13-cr-00435-TDS Document 265 Filed 11/04/20 Page 10 of 16
See Document #181-3, Filed 07/22/2019, Page 5 of 5. That medical record said
“POC GLU” which was "429" at around "1006" and "435" around "0943". Both
were extremely high blood glucose readings. That was around November 19, 2017.
My diabetic blood sugar reading was checked around that admission to that same
Hospital.

Then according to Document #181-11, Filed 07/22/2019, Page 5 of 5. That medical
record dated September 21, 2018, said “04:48 28-year-old male with diabetes and
autism presents for evaluation...”

It said on Page 8 of 8, of that federal court case record, “04:52 09/21 04:52
09/21/2018 04:52 Discharged to Jail/Police. Impression: Abrasion, right knee;
Abrasion of unspecified front wall of thorax. Condition is Stable.” That contradicts
the tachycardia readings on Page 6 of 8 which again is Document #181-11. When
tachycardia is present which is an abnormally high resting blood pulse and it had
lasted for about proximately almost an hour on record, to say my condition is
stable is not true. They failed and because of that I can never ever get the levels of
carbon monoxide poisoning and thus ineffective counsel and medical neglect by
the Hospital and lying that my health was cleared or just simply being incompetent
has violated my Constitutional and/or legal rights. I never should have been
revoked of my supervised release. This is an extreme and unusual circumstance.

Here are some quoted information from the medical records submitted on federal
court record

Document #181-11, Filed 07/22/2019, Page 6 of 8, “Vital Signs”:

It said “04:09 BP 124 / 86; Pulse 119; Resp 19; Temp 98; Pulse ox 98% ; Weight
99.79 jt kg; Height 6 ft. 0 in. (182.88 cm); Pain 0/10;”

It said “05:01 BP 119 / 80; Pulse 106; Resp 16; Temp 98.2; Pulse Ox 99% ; Pain
0/10; jt”

From what it said from around 44M to SAM J stil! had exhibited a resting blood
pulse of over 100, a long period of time to have tachycardia and the Hospital never
got the levels and never investigated as to even why, that is serious medical
neglect, irresponsible behavior for the medical profession, and/or is extreme
incompetence. Document #181-3, Page 4 of 5: shows I had sinus tachycardia due
to my resting blood pulse being over 100. That was on Sunday, November 19,
2017. At that date period, I had a fall and blood was coming out of a part of my
head because of that fall. Ambulance was called but because my OCD was really

11

Case 1:13-cr-00435-TDS Document 265 Filed 11/04/20 Page 11 of 16
bad at about that time, I insisted that I head to the Hospital voluntarily. Then it
took me about an hour or more doing my OCD routine. Not knowing that the more
hot water I had used up in my routine, that even more carbon monoxide was
coming into my Apartment and my mother’s Apartment. That would explain to the
Hospital why I had Sinus Tachycardia. Same as me having Tachycardia at around
4AM and 5AM around September 21, 2018, but the Hospital was lazy enough and
stupid enough to not complete the laboratory tests after drawing my blood and thus
they never got the levels of carbon monoxide which would have been a defense to
my charge of indecent exposure. Then when I got to the Hospital hours after the
ambulance came and left after I insisted that I do my OCD routine before going to
the Hospital, they found evidence that I had sinus tachycardia. The Hospital was _
ignorant, incompetent, stupid, and ruined my life on September 21, 2018, when
they let me go to jail with evidence in my blood which would have exonerated me
and acquitted me.

If this U.S. District Court cannot acquit me even after this affidavit as to my carbon
monoxide poisoning and the Police refusing to look at evidence in a manilla
envelope mailing, then I have no choice but to peaceably go to every family
member of President Donald J. Trump to petition them and beg them to contact the
President directly and have me granted an unconditional full pardon for my
supervised release violation for the incident on September 21, 2018. The President
has the power to pardon me for any federal charges. As for the state, it will be up
to the Governor to pardon me or the State Court to acquit me. However, the
President does have the right to grant pardons and reprieves for any federal
punishments that I receive, therefore the President has the absolute right to pardon
me for my probation violation and I will push for a pardon if the Court cannot fix
this miscarriage of justice.

EXHIBITS

I also attach hereto as Exhibit 1, a true and correct copy of the photographs that
was submitted to the Circuit Court as part of the Motion/Petition for Writ of Error
Coram Vobis/Nobis. As well as two photocopy scans of the return receipt showing
that it was signed for by Police Chief G. E. Cassady, and was under restricted
delivery. It shows the envelope to Police Chief G. E. Cassady that was signed for
by Police Chief G. E. Cassady on August 7, 2019, but was turned over to the
Commonwealth Attorney and then to my court appointed lawyer who did nothing
with it while badgering me and my family to accept the guilty verdict of the

12

Case 1:13-cr-00435-TDS Document 265 Filed 11/04/20 Page 12 of 16
General District Court. He ignored valuable evidence and refused to ask
Martinsville Police to investigate any of it. Both of my state court appointed
lawyers Matthew Clark and Scott Albrecht did nothing to ask for the Police Body
camera footage which also could have been useful to evaluate my eyes to
determine if I was under the influence of any drugs or substances. Both lawyers
were ineffective and damaged by defense in the state case to such extent where
proving my factual innocence may or may not be impossible. They refused to
investigate my claim that I was drugged. I had agreed to a drug test that was never
conducted by Martinsville Police and never requested by any of my court
appointed lawyers in my Virginia state case. They never asked for the body-camera
footage and then Matthew Clark told me in 2019 that the footage may likely be
destroyed now because of the retention period. I sent multiple letters, one was
certified mail by my family where I kept asking for the body-camera footage and
my court appointed lawyers in my state case knew I wanted the body-camera
footage and they never asked for it as evidence and they allowed it to be destroyed.
That is what led to me falsely accepting the decision of guilty in the Martinsville
General District Court. My lawyers allowed potential evidence favorable to me as
a defendant to be destroyed by the Police Department. They allowed the
Martinsville Sovah Hospital to destroy evidence such as drawing blood from my
veins. They violated my legal rights under the Americans with Disabilities Act,
Title Il. They violated my rights as a criminal defendant. My court appointed
lawyers in my state case didn’t want to do anything that could have prevented my
revocation of supervised release in my Federal case by allowing favorable
evidence to be destroyed and allowing any facts that could have helped me also be
destroyed. My ineffective counsel ruined my life and allowed the fraud of indecent
exposure to become a permanent criminal record against me and they won’t even
apologize for what they had done to me. Exhibit 1 contains 5 pages of evidence
which should be filed in COLOR by the deputy Clerk.

I also attach hereto as Exhibit 2, a true and correct copy of the original fax that I
had transmitted to the Martinsville Police Department on August 7, 2019. I have
this original because I assumed that it was also turned over to the Commonwealth
Attorney and then to Matthew Clark, my court appointed lawyer, and that is how I
am in possession of this original fax record. Exhibit 2 contains 1 page of evidence
in black and white. I have the original fax record in my possession as well.

13

Case 1:13-cr-00435-TDS Document 265 Filed 11/04/20 Page 13 of 16
This evidence should be sufficient to prove that the U.S. Attorney Office for the
Middle District of North Carolina had wrongfully prosecuted a questionable and
possibly fraudulent charge of violating supervised release as the Martinsville
Police Department was allowed to destroy their body-camera footage of what had
happened on September 21, 2018, because my court appointed lawyers never
fulfilled my requested as the client for the body-camera footage. Scott Albrecht
should be sued or held legally responsible in Virginia for this blatant ignorance to
allow spoliation of evidence which may be useful in proving that I had no intent
(mens rea) to indecent exposure and potential carbon monoxide symptoms. The
U.S. Probation Office never should have pushed for revoking my supervised
release and should have given me a chance to have me be found not-guilty in the
state court. This prosecution led to such a miscarriage of justice that blood
evidence was destroyed, body-camera footage was destroyed, and all of that
evidence being destroyed was allowed by both the Commonweaith Attorney Glen
Andrew Hall (that jerk!!!!) and the Defense Attorney Scott Albrecht and had this
evidence been brought up I likely would not have been found guilty of indecent
exposure at the General District Court of Martinsville.

I feel I had been wrongfully convicted in the state court on December 21, 2018, I
was deprived of due process of such egregious circumstances. I was wrongfully
allowed by my own court appointed lawyers to have allowed evidence to be
destroyed that may have been beneficial to me proving that I had no intent of
indecent exposure, no intent of obscenity and should not have been revoked of my
supervised release.

I declare under penalty of perjury that the foregoing is true and correct.
Executed on November 2, 2020.
Respectfully filed with the Court, this the 2nd day of November, 2020.

Respectfully submitted,

    

 

i

Signed
Brian D. Hill (Pro Se)

310 Forest Street, Apartment 2
Martinsville, Virginia 24112

14

Case 1:13-cr-00435-TDS Document 265 Filed 11/04/20 Page 14 of 16
Phone #: (276) 790-3505

 

Former U.S.W.G.O. Alternative News reporter

I stand with QANON/Donald-Trump — Drain the Swamp

I ask Qanon and Donald John Trump for Assistance (S.O.S.)
Make America Great Again

Petitioner also requests with the Court that a copy of this pleading be served upon
the Government as stated in 28 U.S.C.§ 1915(d), that “The officers of the court
shall issue and serve all process, and preform all duties in such cases. Witnesses
shall attend as in other cases, and the same remedies shall be available as are
provided for by law in other cases”. Petitioner requests that copies be served with
the U.S. Attorney office of Greensboro, NC via CM/ECF Notice of Electronic
Filing ("NEF") email, by facsimile if the Government consents, or upon U.S. Mail.
Thank You!

CERTIFICATE OF SERVICE

Petitioner/Defendant hereby certifies that on November 2, 2020, service was made
by mailing the original of the foregoing:

“DECLARATION OF BRIAN DAVID HILL AND NEW EVIDENCE IN
SUPPORT OF PENDING MOTION UNDER DOCUMENT # 206
REQUESTING SANCTIONS”

by deposit in the United States Post Office, in an envelope, Postage prepaid, on
November 2, 2020 addressed to the Clerk of the Court in the U.S. District Court,
for the Middle District of North Carolina, 324 West Market Street, Greensboro,
NC 27401.

Then pursuant to 28 U.S.C. §1915(d), Petitioner requests that the Clerk of the
Court move to electronically file the foregoing using the CM/ECF system which
will send notification of such filing to the following parties to be served in this
action:

 

 

 

 

 

Anand Prakash Ramaswamy Angela Hewlett Miller
U.S. Attorney Office U.S. Attorney Office
15

Case 1:13-cr-00435-TDS Document 265 Filed 11/04/20 Page 15 of 16
 

Civil Case # 1:17 -cv-1036 Civil Case # 1: 17 -cv-1036

101 South Edgeworth Street, 4th 101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401 Floor, Greensboro, NC 27401
Anand.Ramaswamy@usdoj.gov angela.miller@usdoj.gov

 

 

JOHN M. ALSUP

U.S. Attorney Office

101 South Edgeworth Street, 4th
Floor, Greensboro, NC 27401
john.alsup @usdoj.gov

This is pursuant to Petitioner's "In forma Pauperis" ("IFP") status, 28 U.S.C.
§1915(d) that "The officers of the court shall issue and serve all process, and
perform all duties in such cases ... "the Clerk shall serve process via CM/ECF to
serve process with all parties.

 

 

 

 

 

Respectfully submitted,
Date of signing: : ‘

' Signed

N ovember Z, 2020 Brian D. Hill (Pro Se)
/ 310 Forest Street, Apartment 2

Martinsville, Virginia 24112

Phone #: (276) 790-3505

    

I stand with QANON/Donald-Trump — Drain
the Swamp

I ask Qanon and Donald John Trump for
Assistance (S.0.8.)

Make America Great Again

 

 

 

 

Friend’s justice site: JusticeForUSWGO.wordpress.com
JusticeForUS WGO.NL/Pardon

 

JusticeForUSWGO.NL/Pardon
JusticeForUSWGO.wordpress.com/Pardon

16

 

Case 1:13-cr-00435-TDS Document 265 Filed 11/04/20 Page 16 of 16
